IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                             NOS.
                                          WR-77,810-03
                                          WR-77,810-05
                                          WR-77,810-06
                                          WR-77,810-07
                                          WR-77,810-08


                     EX PARTE GLENN DIXON GREEN JR., Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
     CAUSE NOS. CR24783-A ,CR24784-A, CR24785-A, CR24096-A, & CR24097-A
          IN THE 253RD DISTRICT COURT FROM LIBERTY COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted five offenses of burglary of a habitation and sentenced to concurrent

terms of 15 years’ imprisonment. Applicant filed these applications for writs of habeas corpus in

the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that he was denied time credit while released on parole. Applicant has

alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE § 508.283(b) and (c); Ex
                                                                                                       2

parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004). Accordingly, the record should be

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d).

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to Applicant’s claims.

The trial court may make any other findings and conclusions that it deems appropriate.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 21, 2020

Do not publish